DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the claim recites the limitation “the highest priority value” in line 6. There is insufficient antecedent basis for this limitation in the claim. For purposes a highest priority value.”
Regarding claim 16, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar rationale.
Regarding claim 18, the claim recites the limitation “The system of claim 17” in line 1, where it is unclear which system the claim is referring to. Claim 17 recites “An apparatus comprising… one processing device,” which does not comprise a “system” although applications are associated with a storage system, and the processing device controls caching in a cache memory of the storage system. For purposes of examination, the examiner construes the limitation to mean “The 
Regarding claim 19, the claim recites similar limitation as corresponding claim 18 and is rejected for similar reasons as claim 18 using similar rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 18 and is rejected for similar reasons as claim 18 using similar rationale.
Regarding claims 7-10, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 18-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 18, the claim recites the limitation “The system of claim 17” in line 1, while parent claim 17 recites “An apparatus comprising… one processing device,” which does not comprise a “system” although applications are associated with a storage system, and the processing device controls caching in a cache memory of the storage system. Therefore, claim 18 fails to further limit the subject matter of claim 17.
Regarding claim 19, the claim recites similar limitation as corresponding claim 18 and is rejected for similar reasons as claim 18 using similar rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 18 and is rejected for similar reasons as claim 18 using similar rationale.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 11-12, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by PAULEY (Pub No.: US 2018/0335968 A1), hereafter PAULEY.
Regarding claim 1, PAULEY teaches:
A computer-implemented method comprising steps of: maintaining a data structure comprising at least one entry indicative of an importance of at least one of a plurality of applications associated with a storage system (PAULEY [0041] teaches implementing a data structure 212 to store data that includes the different application priority rankings, where [0058] teaches deletion of cache data is based at least in part on application priority rankings; see also FIG. 2B & 3C);
controlling whether or not a particular data item requested by one of the plurality of applications is cached in a cache memory of the storage system based at least in part on the at least one entry of the data structure (PAULEY [0058] teaches cache data deletion procedures are performed based on application priority rankings, where operations issued by applications having lower priority rankings can be deprioritized in order to process operations issued by applications having higher priority rankings; [0059] teaches using data structure 328 to track the performance of the 
wherein the steps are performed by at least one processing device comprising a hardware processor (PAULEY [0041] teaches computing device 102 utilizing the priority ranking data to perform the respective functions, where FIG. 1 illustrates computing device 102 comprising processor 104).
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. A also teaches:
A non-transitory processor-readable storage medium having stored therein program code of one or more software programs (see PAULEY [0007] & claim 15).
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. A also teaches:
An apparatus comprising: at least one processing device comprising a processor coupled to a memory (see PAULEY FIG. 1).
Regarding claim 2, PAULEY teaches the elements of claim 1 as outlined above. PAULEY also teaches retrieving the particular data item from one of the cache memory and a second memory of the storage system (PAULEY [0017] teaches the application  
Regarding claim 5, PAULEY teaches the elements of claim 1 as outlined above. PAULEY also teaches wherein the at least one entry comprises a priority value (see PAULEY FIG. 3C "Assigned Application Priority Rank"). 
Regarding claim 12, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAULEY in view of KIM (Pub. No.: US 2012/0137074 A1), hereafter KIM.
Regarding claim 3
wherein each entry in the data structure comprises an application identifier (see PAULEY FIG. 3C "Application ID"),
wherein the controlling comprises: […] preventing the […] particular data item from being copied into the cache memory when an entry in the data structure comprises the application identifier of the application requesting the particular data item (PAULEY [0034] teaches instructing the free memory allocator 116 to reserve the newly-freed memory storage space for a high-priority application to prevent different applications from competing for and consuming the memory storage space that is freed, where [0041] teaches accessing the application priority rankings using the data structure to initiate the performance of memory reservation procedures; see also [0058]).
PAULEY does not appear to explicitly teach in response to retrieving the particular data item from the second memory, preventing the retrieved particular data item from being copied into the cache memory. 
However, KIM teaches the limitation (KIM [0036] teaches reading the data from SRC memory but does not allocate any cache memory line for the read data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAULEY and KIM before them, to include KIM’s reading data from SRC memory without allocating any cache memory line in PAULEY’s storage device managing cache allocation using application 
Regarding claim 4, PAULEY in view of KIM teaches the elements of claim 3 as outlined above. PAULEY in view of KIM also teaches wherein the at least one application corresponding to the at least one entry one or more of: accesses data in the storage system based on a predetermined schedule and accesses data in the storage system only once during a predetermined period of time (PAULEY [0066] teaches scheduling the execution of requests issued by lower priority applications based on pre-determined scenarios such as availability of power, bandwidth of an available network connection, or pre-determined time periods). 
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 6-7, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PAULEY in view of DULLOOR (Pub. No.: US 2016/0378651 A1), hereafter DULLOOR.
Regarding claim 6, PAULEY teaches the elements of claim 5 as outlined above. PAULEY also teaches:
maintaining, for each respective data item that is currently stored in the cache memory: a cache eviction parameter value associated with at least one of: a number of times that the respective data item has been requested and a time since the respective data item was last requested (PAULEY [0059] teaches data structure 328 tracks the performance of the cache data deletion procedures, where based on the application priority ranking data, the cache data deletion engine 114 targets application 204 as a candidate to delete cache data; [0060] also teaches employing an age-based policy in which the cache data that is not normally reused by a particular application can be assigned a low priority, while the cache data that is frequently reused by the application can be assigned a high priority; see also [0018] & [0040]);
the highest priority value assigned to an application that has requested the respective data item
PAULEY does not appear to explicitly teach an adjusted value of the respective data item that is based at least in part on the cache eviction parameter value and the highest priority value. 
However, DULLOOR teaches the limitation (DULLOOR [0020] teaches caching priority (CP) is a value assigned to application data of an application to determine importance of data in the cache and are used to determine cache line evictions, where the CP value may be modified based on a type of application data or requirements of the application; [0027] also teaches modifying CP value, which is used to make cache eviction decisions, where the default value of 0 (i.e. highest priority) was assigned as the CP value, and then modifies the default value of the CP; [0041] also teaches the CP value for the corresponding VPG is modified, where the modified CP value is applied for cache eviction).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAULEY and DULLOOR before them, to include DULLOOR’s modifying the caching priorities of application data in PAULEY’s storage device managing cache allocation using application priority ranking. One would have been motivated to make such a combination in order to optimally utilize cache resources by providing the ability to modify caching priorities based on a type of application data or requirements of the application as taught by DULLOOR ([0019-0020]).
Regarding claim 7, PAULEY in view of DULLOOR teaches the elements of claim 6 as outlined above. PAULEY in view of DULLOOR also teaches:
wherein the controlling is based on the adjusted values (see DULLOOR [0020] & [0027] as taught above in reference to claim 6, where the CP value is modified, which is used for cache eviction decisions). 
The same motivation that was utilized for combining PAULEY and DULLOOR as set forth in claim 6 is equally applicable to claim 7. 
Regarding claim 9, PAULEY in view of DULLOOR teaches the elements of claim 6 as outlined above. PAULEY in view of DULLOOR also teaches:
retrieving the particular data item from the cache memory (PAULEY [0029] teaches assigning application priority rankings to applications that are frequently used and the memory allocation controller 118 prioritizing data download requests issued by applications; [0044] also teaches storing cache data in non-volatile memory 120, enabling applications to readily access their data for improved user experience);
updating the cache eviction parameter value and the adjusted value corresponding to the particular data item when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item (DULLOR [0033] teaches each application data is assigned a priority CP, and [0031] teaches modifying the value of the CP assigned by lowering the value of the CP, where a value of 0 is the highest priority, i.e. lowering the CP value is seen as raising the priority level (i.e. priority value of the 
The same motivation that was utilized for combining PAULEY and DULLOOR as set forth in claim 6 is equally applicable to claim 9.
Regarding claim 10, PAULEY in view of DULLOOR teaches the elements of claim 6 as outlined above. PAULEY in view of DULLOOR also teaches:
retrieving the particular data item from a second memory of the storage system (PAULEY [0003] teaches retaining downloaded data stored on high capacity SSD as cache data if the cache data is frequently accessed, which otherwise would require re-downloading the data in a reactive manner, and [0004] teaches when not enough memory storage space is available, cache data deletion is performed to free up memory storage space so that the data download operation can proceed);
replacing the data item having the highest adjusted value with the particular data item in the cache memory (DULLOOR [0020] teaches modifying and using CPs in addition to LRU information in their cache 
The same motivation that was utilized for combining PAULEY and DULLOOR as set forth in claim 6 is equally applicable to claim 10.
Regarding claim 16, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over PAULEY in view of DULLOOR as applied to claim 6 above, and further in view of LI (Pub. No.: US 2020/0310985 A1), hereafter LI.
Regarding claim 8, PAULEY in view of DULLOOR teaches the elements of claim 6 as outlined above. PAULEY in view of DULLOOR also teaches:
wherein the adjusted value is computed (see DULLOOR [0020] & [0027] as taught above in reference to claim 6 and [0031] as taught above in reference to claim 9). 
PAULEY in view of DULLOOR does not appear to explicitly teach multiplying the cache eviction parameter value for the respective data item by: one plus the highest priority value assigned to the application that has requested the respective data item
However, PAULEY in view of DULLOOR and LI teaches the limitation (LI [0292] teaches Space Efficient Approximate Lease cache algorithm, which ensures that data stay in cache no longer than one plus factor alpha times their lease; see also [0406] & [0461] (Examiner notes that Applicant's FIG. 6 line vi. indicates the equation [1 * (1 + application priority)], i.e. the cache eviction parameter value = 1); PAULEY [0040] teaches determining that application 206 was utilized with greatest frequency relative to application 204 and 202 and assigning the application priority ranking accordingly).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of PAULEY, DULLOOR, and LI before them, to modify PAULEY and DULLOOR’s cache allocation using application priority ranking using Space Efficient Approximate Lease cache algorithm as taught by LI. Using the known technique of using Space Efficient Approximate Lease cache algorithm for eviction to provide the predictable result of improved cache eviction algorithm in PAULEY and DULLOOR would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that PAULEY in view of DULLOOR was ready for improvement to incorporate the Space Efficient Approximate Lease cache algorithm as taught by LI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ASAMI (Pub. No.: US 2017/0060554 A1) – “INFORMATION PROCESSING APPARATUS AND METHOD OF CONTROLLING THE SAME” relates to assigning application IDs with cache priority levels and importance degree.
GUPTA (Pub. No.: US 2019/0391933 A1) – “Allocation of cache storage among applications based on application priority and minimum retention time for tracks in least recently used demoting schemes” relates to cache allocation based on application priority.
YANAGIHARA (Pub. No.: US 2019/0339885 A1) – “TECHNIQUES FOR MANAGING MEMORY ALLOCATION WITHIN A STORAGE DEVICE TO IMPROVE OPERATION OF A CAMERA APPLICATION” relates to maintaining data structures indicating priority levels for each application.
MONDAL (Patent No.: US 9,122,588 B1) – “Managing Asymmetric Memory System As A Cache Device” relates to storing attributes for ranking importance specified by the application in a data structure.
STERN (Pub. No.: US 2018/0143746  A1) – “Predictive Application Caching” relates to maintaining a list of predictive value of each cached element based on application priority.
BELLUOMINI (Pub. No.: US 2012/0297127 A1) – “OPTIMIZED FLASH BASED CACHE MEMORY” relates to reading large blocks of data from the disk drives to avoid polluting flash cache memory.
LANGO (Pub. No.: US 2007/0124341 A1) – “SYSTEM AND METHOD FOR RESTORING DATA ON DEMAND FOR INSTANT VOLUME RESTORATION” relates to bypassing the buffer cache when retrieving data to prevent polluting the cache.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138